ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                              )
                                            )
Rohulhameed Construction Company    )               ASBCA No. 61034-978
                                    )
Under Contract No. W91B4M-09-C-7104 )

APPEARANCE FOR THE PETITIONER:                      Walt Pennington, Esq.
                                                     Pennington Law Firm
                                                     San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Deirdre K. Baker, JA
                                                     Trial Attorney

                    ORDER PURSUANT TO RULE l(a){S)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule l(a)(S), a request for an order directing the
contracting officer to render a decision on a claim, dated 25 October 2016, for
$135,720, which was submitted to the cognizant contracting officer via email on
1 December 2016. The government has advised that a final decision will be issued by
21 March 2017. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor's claim by 21 March 2017.

        This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(f)(5), or 7104, as appropriate.

       Dated: 27 February 2017




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
I concur                                         I concur



RICHARD SHACKLEFORD                              OWEN C. WILSON
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 61034-978, Petition
ofRohulhameed Construction Company, rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2